Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2021

                                      No. 04-21-00100-CV

                                      Penny ALBAUGH,
                                          Appellant

                                                v.

                               James WARD and Elda Gonzalez,
                                        Appellees

                          From the County Court, Frio County, Texas
                                    Trial Court No. 9642
                          Honorable Arnulfo C. Luna, Judge Presiding


                                         ORDER
       This is an appeal in a forcible detainer case. Appellee James Ward filed a suit for
possession of real property, alleging appellant Penny Albaugh was a holdover tenant. Albaugh
timely appealed the trial court’s judgment, which awarded court costs and possession of the real
property to Ward. On July 2, 2021, the trial court clerk filed the clerk’s record in this appeal.
Included in the record is the trial court’s judgment and a writ of possession. The record does not
show that Albaugh filed a supersedeas bond to suspend the judgment. However, the record does
not include a sheriff’s return, indicating that the writ of possession had been executed and
possession delivered to Ward. On April 6, 2021, Albaugh filed a “Motion to Set Aside the
Appeals’s Decision and Motion for Reconsideration and A Motion Request to Stay the Writ of
Possession,” which we denied on April 8, 2021. In her motion, Albaugh states that she and her
son “will be vacating [the real property at issue] on or before May 1, 2021.”

       A case becomes moot if, at any stage of the proceedings, a controversy ceases to exist
between the parties. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787
(Tex. 2006); Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). In a forcible detainer suit,

       [w]hen a tenant is no longer in possession of the property and has not superseded
       the judgment of possession, her appeal is moot unless: (1) she timely and clearly
       expressed an intent to exercise the right of appeal, and (2) appellate relief is not
       futile. [Marshall, 198 S.W.3d at 787]. Appellate relief is not futile if the tenant
       holds and asserts “a potentially meritorious claim of right to current, actual
       possession” of the property. Id. (emphasis added).
Stewart v. Fiesta City Realtors, No. 04-17-00839-CV, 2018 WL 4760151, at *1 (Tex.
App.—San Antonio Oct. 3, 2018, no pet.) (mem. op.). Issues independent of possession,
such as damages and attorney’s fees, may be reviewable, even if the issue of possession
is moot. See Cavazos v. San Antonio Hous. Auth., No. 04-09-00659-CV, 2010 WL
2772450, at *2 (Tex. App.—San Antonio July 14, 2010, no pet.) (mem. op.).

        Here, it is unclear whether Albaugh currently holds possession of the real property at
issue in this appeal. It appears that Albaugh did not file a supersedeas bond to suspend the
judgment, and the trial court did not award damages or attorney’s fees. It also is not apparent
from the record whether Albaugh holds and asserts a potentially meritorious claim of right to
current, actual possession of the property. Accordingly, we ORDER Albaugh to show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f), 44.3; see also Marshall, 198 S.W.3d
at 790 (holding that a trial court’s award of court costs to a prevailing landlord did not prevent
dismissal of an appeal for mootness where the tenant’s lease had expired and the tenant had
vacated the property). All other appellate deadlines are SUSPENDED pending further order of
this court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court